Citation Nr: 1724689	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for plantar fasciitis of both feet (bilateral foot disability).

2.  Entitlement to a rating higher than 20 percent for degenerative disc disease with low back strain (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active service from June 1992 to May 1998 and three months of prior active service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from April and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that granted 20 percent ratings for the Veteran's service-connected back and bilateral foot disabilities, respectively.

An unappealed October 2013 rating decision, in pertinent part, denied entitlement to a TDIU.  Nevertheless, entitlement to a TDIU is an element of all claims for increased rating where raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In December 2014, the Veteran informed her attorney that she was working and had no intention to stop working (12/10/14 VBMS Power of Attorney).  Therefore, entitlement to a TDIU is not raised by the record in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back Disability

In December 2011, a VA examiner noted that the Veteran ambulated with a cane due to foot and back pain.  

A January 2014 VA examiner reported that the Veteran used a cane and walker, with the walker used the majority of the time (1/7/14 VA examination, page 5).  The Veteran had flare-ups of back pain that limited her ability to walk.  Forward flexion of her lumbar spine was to 45 degrees with pain.  The examiner reported functional loss after repetition that included less movement than normal and pain on movement.  The examiner stated that "[t]here is pain associated with movement during the [physicial examination] and an assessment is made of no additional significant limit of functional ability [due to] pain, weakness, fatigue or incoordination...during flare-ups or during repetitive motion over a period of time."  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (stating that "when pain is associated with movement, to be adequate for rating purposes an examination must 'compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time'").

Nevertheless, the January 2014 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." 

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170. 

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the December 2011 prior examination.



Bilateral Foot Disability

March 2013 VA outpatient records include the Veteran's report of worsening foot pain in the arch of her foot for which she saw a podiatrist three months earlier and had a follow-up scheduled soon (10/4/13 Legacy Content Manager Documents CAPRI, pages 133, 137).  It is unclear whether the Veteran saw a private or VA podiatrist.  The Board is unable to locate records of podiatry visits for foot pain dated after February 2011 among the VA medical records in her claims file (4/13/11 VBMS CAPRI, pages 1,6; 10/4/13 Legacy Content Manager Documents (previously Virtual VA), CAPRI).  Clarification is needed as to when and if the Veteran was treated by a VA or private podiatrist since February 2011.  Efforts should be made to obtain these relevant podiatry treatment records.

Records

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Wichita since September 2013 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete authorizations for VA to obtain all private podiatry treatment records since 2011.

a. If the appellant fails to provide necessary authorizations, inform her that she can submit the evidence herself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

2. Obtain all medical records regarding the Veteran's podiatry treatment at the Wichita VAMC since December 2012, and all medical records regarding her treatment since September 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim.

3. After completing the development requested above, schedule the Veteran for a new VA examination all orthopedic and neurologic manifestations of her back disability.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing positions, as well as detail any neurologic manifestations. 

The claims folder must be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's back disability, if any.

a.  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c.  The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e.  The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in December 2011.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f.  The examiner should provide a full description of the effects the degenerative disc disease with low back strain has had on the Veteran's ordinary activities over the course of the appeal period (since 2011), if any. 

4. If the medical records added to the claims file show a worsening in the Veteran's bilateral plantar fasciitis, schedule her for a VA examination to determine the current severity and all manifestations of her service-connected foot disability.  

5. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




